Citation Nr: 1035543	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-24 774A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida

THE ISSUES

1.  Entitlement to service connection for a left knee disorder, 
including as secondary to service-connected low back and right 
lower extremity disabilities.

2.  Entitlement to a rating higher than 20 percent for the low 
back disability, lumbar discogenic disease with arthritis of the 
lumbar spine.

3.  Entitlement to an initial rating higher than 10 percent for 
the right lower extremity disability, manifested by decreased 
sensation.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from July 1985 to March 
1990.

This appeal to the Board of Veterans' Appeals (Board) is from 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida. 

In an October 2002 decision, the RO denied the Veteran's claim 
for a rating higher than 20 percent for his low back disability 
- lumbar discogenic disease with arthritis of the spine.  The RO 
also determined that he had not submitted new and material 
evidence to reopen his previously denied claim for service 
connection for a psychiatric disorder ("major depression"), as 
secondary to various already 
service-connected disabilities.  Subsequently, a September 2003 
decision denied his claim for service connection for a left knee 
disorder.

Then in May 2006, the RO granted service connection for right 
lower extremity decreased sensation associated with the lumbar 
discogenic disease and assigned a 10 percent rating retroactively 
effective from January 20, 2006.  The Veteran appealed for a 
higher initial rating for this disability.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  He also appealed for an 
earlier effective date for the grant of service connection.

In May 2007, to support his claims, the Veteran testified at a 
hearing at the RO before the undersigned Veterans Law Judge of 
the Board (travel Board hearing).  During the hearing, he 
submitted additional evidence (consisting of a 
personal statement, tax information, and records pertaining to 
his participation in a vocational rehabilitation program), and he 
waived his right to have the RO initially consider this 
additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c).



The Veteran also indicated during his May 2007 hearing that his 
claim for service connection for a left knee disorder is 
predicated on both the notion that he directly incurred this 
disability in service (from an injury) and, alternatively, that 
it is secondary to his already service-connected low back and 
right lower extremity disabilities (from overcompensating for 
them, such as while walking, etc.).

The Board subsequently, in September 2007, granted an earlier 
effective date of January 31, 2002, for the right lower extremity 
disability.  The Board also granted the petition to reopen the 
claim for service connection for a psychiatric disorder, but then 
denied this claim on its underlying merits.  The Board remanded 
the remaining claims for service connection for a left knee 
disorder and for higher ratings for the low back and right lower 
extremity disabilities for further development and consideration.  

Moreover, the Board noted the Veteran also had filed a timely 
notice of disagreement (NOD) with an RO decision denying a higher 
rating for his hypertension, but that the RO had not provided him 
a statement of the case (SOC) concerning this additional claim.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, the 
Veteran was provided a SOC regarding this additional claim; 
however, in a statement received in November 2007, he withdrew 
this claim.  See 38 C.F.R. § 20.204.

Also in that September 2007 decision, the Board noted that, in 
his May 2002 correspondence, the Veteran had raised a still 
additional claim of entitlement to service connection for 
tinnitus.  This claim was not before the Board, however.  See 38 
C.F.R. § 20.200.  So the Board referred this claim to the 
Appeals Management Center (AMC)/RO for appropriate development 
and consideration.  But it does not appear this has occurred.

However, since the Board's September 2007 decision the Veteran 
has additionally raised a variety of other claims.  In December 
2007, he continued to maintain that he is entitled to service 
connection for a psychiatric disorder.  And in May 2008, 
he raised a claim for an earlier effective date for the grant of 
service connection for his low back disability.  As well, in an 
April 2009 written brief presentation, his representative 
reiterated they are requesting service connection for a 
psychiatric disorder.  In statements received that same month 
from the Veteran, he argued for the assignment of earlier 
effective dates for the grant of service connection for his 
"joint conditions."  In December 2009, he claimed entitlement 
to a higher rating for his pes planus (flat feet).  And in 
February 2010, he requested a total disability rating based on 
individual unemployability (TDIU).  But in a statement since 
received in May 2010, he indicated:

Please drop all pending claims now at the 
St. Petersburg VA [RO].  The Washington 
D.C. Board of Appeals is continued and that 
decision alone is the only issues pending.

In light of this statement and request, the Board is only 
addressing the claims that were previously before the Board in 
September 2007.

In October 2007, the Veteran alleged there was clear and 
unmistakable error (CUE) in the Board's September 2007 decision.  
The Board has original jurisdiction of this CUE claim since it 
concerns a prior Board decision (rather than an RO decision).  
See 38 C.F.R. §§ 20.1400, 20.1401, 20.1402, 20.1403, 20.1404, 
etc.  It therefore cannot be assumed that he also has withdrawn 
this CUE claim, although further clarification is needed 
concerning this possibility.  In reviewing his CUE motion, while 
he referenced CUE in the Board's September 2007 decision, all of 
his substantive arguments instead pertain to a prior RO decision.  
Further, it is unclear as to which specific issue he is referring 
to.  It appears he is referring to issues that have not been the 
subject of a final Board decision, so not yet decided, in turn 
requiring some determination of the exact nature of his 
arguments.  CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

The Board also sees that, in correspondence received in April 
2010, the Veteran withdrew representation by a private attorney.  
He indicated that he preferred, instead, to represent himself (so 
is proceeding pro se).

Because of these numerous discrepancies and need for additional 
information, the Board is remanding the claims to the Appeals 
Management Center (AMC) in Washington, D.C.


REMAND

In May 2008 the Veteran notified the RO in St. Petersburg, 
Florida, that he had relocated to Pennsylvania.  He therefore 
requested transfer of his claims to the RO in this other 
jurisdiction.  It is unclear, however, whether this was 
accomplished.

Also, in the Board's prior September 2007 remand, it was noted 
that, in regards to the claim for service connection for a left 
knee disorder, evidence on file showed a history of symptoms of 
this claimed condition, although there was no contemporaneous 
confirmed diagnosis.  It was pointed out that a September 1991 X-
ray evaluation had indicated mild degenerative joint disease 
(DJD, i.e., arthritis) in both knees, and that a subsequent X-ray 
in May 1996 had reaffirmed there was minimal degenerative 
arthritis in the left knee, in particular.  Also, an October 1993 
report from Dr. G.W., a private physician, in the interim, had 
noted the Veteran had some pain over the anterolateral joint line 
of his left knee, albeit not to the extent shown in his right 
knee.  No underlying clinical diagnosis of a left knee disorder 
was provided, however.  (A January 1991 RO decision, 
incidentally, already had granted service connection for a right 
knee disorder.)

It was further noted that, with reference to medical history 
during service, there is an October 1986 report indicating the 
Veteran sustained an injury to his left knee while loading a 
vehicle (this is alleged to have precipitated his current left 
knee disorder).  A January 1990 evaluation report indicates he 
had lower back and knee pain (but is non-specific as to which was 
the affected knee).  In testifying during his May 2007 hearing 
before the Board, the Veteran identified that 1986 injury during 
service as the basis of his claim for service connection for a 
left knee disorder.  


Moreover, as previously explained, he is additionally alleging 
that his already service-connected low back and right lower 
extremity disabilities have caused or, at the very least, 
aggravated his left knee disorder - so as to in turn warrant 
alternatively service connecting this residual disability on a 
secondary basis.  See 38 C.F.R. § 3.310(a) and (b).

The Board remanded this claim in September 2007 to schedule the 
Veteran for a VA examination for a medical nexus opinion 
concerning whether he, in fact, has a left knee disorder (i.e., 
an underlying diagnosis to account for his complaints of pain, 
etc.), and, if so, to determine whether this disability is 
related to his military service, either directly or secondarily 
by way of his low back and right lower extremity disabilities.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

Although, on remand, the RO sent the Veteran letters in November 
2007 notifying him that this requested examination would be 
scheduled, there is no indication it ever was or completed.  
Because the regular practices of VA do not include maintaining a 
hard copy of the Veteran's notice of his scheduled VA 
examination, the absence of any such copy from the claims file 
generally cannot be used as evidence to demonstrate that a notice 
was not mailed.  See Kyhn v. Shinseki, 23 Vet. App. 335, 339 
(2010).  Here, though, all of this occurred during the months 
immediately preceding the Veteran's relocation from Florida to 
Pennsylvania, so it remains unclear whether he received the 
required notice of his examination, even aside from the question 
of whether the examination was actually scheduled, much less 
performed.

Additionally, in regards to the claims for higher ratings for the 
low back and right lower extremity disabilities, the Board noted 
in the September 2007 remand that there were suggestions in the 
file that relevant records of private treatment were available 
and, therefore, needed to be obtained.  See 38 C.F.R. 
§ 3.159(c)(1).  The Board pointed out that, during his May 2007 
hearing, the Veteran had indicated that he had recently sought 
and obtained treatment from Dr. R.B. through a private health 
clinic, to acquire prescription pain relief medication for the 
low back disability.  The Veteran also testified that this 
physician then referred him to a neurologist for more in-depth 
clinical evaluation, work up, and treatment.  The RO had not yet 
obtained these additional records, however, so the Board 
indicated this needed to be done.  See again 38 C.F.R. 
§ 3.159(c)(1) (VA will undertake reasonable efforts to obtain 
relevant records not in the custody of a Federal department or 
agency, including private treatment records).  And to this end, 
the RO sent the Veteran letters in November 2007 notifying him to 
identify and/or submit any additional medical evidence; however, 
these private medical treatment records were never obtained, so 
this still needs to be done.

Lastly, also in remanding the claims in September 2007, the Board 
requested that the RO/AMC schedule the Veteran for a VA 
examination to reassess the severity of his low back and 
associated right lower extremity disabilities.  See Young v. 
Gober, 17 Vet. App. 460 (2000); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  And there is no indication this examination was 
scheduled or completed, either.

Accordingly, these claims are again REMANDED for the following 
additional development and consideration:

1.  Contact the Veteran and request that he 
clarify, with specificity, why he believes 
there was CUE in the Board's September 2007 
decision - regarding a claim(s) that was 
actually decided, not remanded for further 
development and consideration by the RO/AMC.

2.  Also request that he provide 
authorization to acquire records pertaining 
to his treatment from Dr. R.B., a private 
physician, and any further neurological 
evaluation he has had.  As well, request that 
he identify any additional health care 
providers, non-VA and VA, which have treated 
him for his left knee, low back and right 
lower extremity disabilities.



Then attempt to obtain all relevant treatment 
records based on the information he provides.  
This includes, but is not limited to, all 
additional records pertaining to his 
outpatient treatment through medical 
facilities affiliated with the Bay Pines 
Healthcare System (HCS) since October 2007.

Associate all records obtained with his 
claims file for consideration.

If the request for records from any of these 
sources is unsuccessful, make all reasonable 
and necessary follow-up attempts.  And if it 
is determined these records cannot be 
obtained or that further efforts to obtain 
them would be futile, make an express 
declaration of this and notify the Veteran as 
required by 38 C.F.R. § 3.159(c) and (e).

3.  Schedule the Veteran for a VA orthopedic 
examination concerning his claimed left knee 
disorder.

The designated VA examiner should initially 
indicate whether the Veteran has a current 
left knee disorder, such as arthritis, etc., 
to account for his complaints of pain and 
discomfort in this knee.  If it is confirmed 
he does, then the examiner is also requested 
to indicate the likelihood (very likely, as 
likely as not, or unlikely) this current left 
knee disorder is attributable to the 
Veteran's military service - either 
directly, as a residual of an injury to this 
knee in October 1986 while loading a vehicle, 
or indirectly (i.e., secondarily) in that it 
was either caused or aggravated by his 
already service-connected low back and right 
lower extremity disabilities, such as by 
overcompensating for these disabilities in 
his gait, station, etc.

To facilitate making these important 
determinations, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical and other history, 
including a complete copy of this remand.

4.  Also schedule the Veteran for an 
appropriate VA medical examination to 
reassess the severity of his service-
connected low back (lumbar discogenic disease 
with arthritis of the lumbar spine) and 
associated right lower extremity (decreased 
sensation) disabilities.  

The claims file must be made available to the 
designated examiner for review of the 
Veteran's pertinent medical and other 
history, including both the report of the 
prior January 2006 VA examination and a 
complete copy of this remand.  All necessary 
diagnostic testing and evaluation should be 
done, to specifically include, for the low 
back disability, range-of-motion studies 
(measured in degrees, with normal range of 
motion specified), and the examiner should 
review the results of any testing prior to 
completion of the examination report.

The examiner must also determine whether 
there are objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range-of-motion 
loss due to such factors.  This includes 
instances when these symptoms "flare- up" or 
when the low back is subject to prolonged, 
repetitive motion over a period of time.  And 
this determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion lost due to these 
factors.

The examiner should comment, as well, on 
whether the Veteran's lumbar discogenic 
disease with arthritis of the lumbar spine 
(i.e., intervertebral disc syndrome (IVDS)) 
involves incapacitating episodes* and, if so, 
the total duration of them during the past 12 
months.

*According to Note (1) in 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, and incapacitating 
episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a 
physician.

Furthermore, the examiner should discuss the 
severity of any associated neurological 
impairment - including, in particular, 
involving the right lower extremity 
(e.g., decreased sensation from radiculopathy 
or sciatic neuropathy), aside from any 
orthopedic impairment shown.  In considering 
the degree of impairment involving the 
sciatic nerve of the right lower extremity, 
the examiner should assess this severity 
according to the rating criteria set forth in 
38 C.F.R. § 4.124a, Diagnostic Code 8520, in 
terms of whether there is what amounts to 
complete versus incomplete paralysis of this 
nerve and whether it is mild, moderate, 
moderately severe, or severe.



5.  Then readjudicate the Veteran's claims 
for service connection for a left knee 
disorder (including as secondary to his 
already service-connected low back and right 
lower extremity disabilities) and for higher 
ratings for these low back and right lower 
extremity disabilities.  This includes 
considering whether to "stage" the initial 
rating for the right lower extremity 
disability.  See Fenderson, 12 Vet. App. at 
125-26.  With regards to the claim for 
service connection for a left knee disorder, 
there must be consideration of whether this 
disorder was directly incurred in service (as 
a result of an October 1986 injury) or, 
alternatively, was caused or aggravated by 
the already service-connected low back and 
right lower extremity disabilities, so as to 
in turn warrant granting secondary service 
connection under the provisions of 38 C.F.R. 
§ 3.310(a) and (b).  See 71 Fed. Reg. 52,744-
47 (Sept. 7, 2006).  If these claims are not 
granted to his satisfaction, send him a 
supplemental SOC (SSOC) and give him time to 
submit additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


